DETAILED ACTION
Status of Claims
Claims 1-3, 7, 9-11, 15, and 17 are currently amended.
Claim 18 is newly added.
Claims 1-18 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112
Applicant's arguments filed 08/18/2021 with respect to the 35 SUC 112 rejections have been fully considered but they are not persuasive. 
With respect to claims 1, 9, and 17 reciting “calculate a plurality of evaluation values…”, Applicant amended to recite “specify a plurality of evaluation values…” This limitation still is rejected under 35 USC 112(a)/(b). There is not support for what it means to “specify the plurality of evaluation values.” Therefore, this claim still remains rejected for substantially similar limitations as previously recited. 
With respect to claims 1, 9, and 17 for reciting “a search process”, Applicant amended to recite “a search.” This is still rejected under 35 USC 112(a)/(b). While the Specification discloses a search, it does not disclose how that search is performed based on both new search conditions and specified plurality of evaluation values. While a search is disclosed in the Specification, it is unclear how these different conditions/values are used together to perform a search. Applicant’s discussion in paragraphs 
With respect to claims 2 and 10, Applicant has not amended the rejected claim language or provided any arguments to help further clarify/overcome the previous 35 USC 112 rejection. The claim still recites “in accordance with input order of the plurality of search conditions.” Changing “calculated” to “specified” does not overcome the rejection. These limitations are still unclear.
With respect to claims 3 and 10, Applicant has not amended the rejected claim language or provided any arguments to help further clarify/overcome the previous 35 USC 112 rejection. The claim still recites “specific search condition”. Removing the word “process” does not overcome the rejection. These limitations are still unclear.
With respect to claims 5 and 13, Applicant has not amended the rejected claim language or provided any arguments to help further clarify/overcome the previous 35 USC 112 rejection. Therefore, these limitations are still unclear and the 35 USC 112 rejection remains.
With respect to claims 6 and 14, Applicant has not amended the rejected claim language or provided any arguments to help further clarify/overcome the previous 35 USC 112 rejection. Therefore, these limitations are still unclear and the 35 USC 112 rejection remains.
With respect to claims 7 and 15, Applicant has not amended the rejected claim language or provided any arguments to help further clarify/overcome the previous 35 USC 112 rejection. The claim still recites a first value and a second value. Changing “calculated” to “specified” does not overcome the rejection. These limitations are still unclear.
With respect to claims 8 and 16, Applicant has not amended the rejected claim language or provided any arguments to help further clarify/overcome the previous 35 USC 112 rejection. The claim still recites a first value and a second value. These limitations are still unclear.

35 USC 101
Applicant's arguments filed 08/18/2021 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that newly amended limitations are not performed in the mind and therefore are not an abstract idea and that the claims recite a practical application by enabling a search device to perform based on evaluation values. Examiner respectfully disagrees. While Claim 1 discloses a search device comprising a memory and a processor, the device is described simply in terms of performing generic computer functions such as receiving, calculating, and transmitting data. Therefore, the focus of the claims is not on an improved search device. The claims are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented. The problem is not regarding how a search device has the technology to perform a search. Rather, the invention sought is to provide search results based on various conditions and values.  The focus of the claims is not an improvement in devices as tools, but on certain independently abstract ideas that use device tools. Here, the output of the search process using specified evaluation values and search conditions (e.g., using formulas to provide results) are abstract ideas and the device implementation is purely conventional because the use of a device for a search is well-known. For at least these reasons, Examiner maintains the previous 35 USC 101 rejection.

35 USC 103
Applicant's arguments filed 08/18/2021 with respect to the 35 USC 103 rejection of claims 1-17 have been fully considered but they are not persuasive. Applicant argues that Yanagi does not disclose the newly amended limitations of specifying a plurality of evaluation values. Examiner respectfully disagrees. Examiner first notes that Applicant’s Specification does not disclose the specifying a plurality .



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1, 9, and 17, these claims recite “specify a plurality of evaluation values corresponding to a plurality of items respectively, in accordance with differences between a plurality of search conditions including the plurality of items.” The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the evaluation value is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  There is no support for the evaluation values being specified. Applicant’s failure to disclose any meaningful structure as to how this value is generate raises questions 

Regarding Claims 1, 9, and 17, these claims recite “a search.” The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the search is ultimately performed (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how this search is performed raises questions whether applicant truly had possession of this feature at the time of filing. The Specification does not disclose (other than in the claims) a search and does not define what that entails. It is unclear how a search is performed using a new search condition and a plurality of previously calculated evaluation values.  Claims 2-8 and 10-16 inherit the deficiency noted in claims 1 and 9.

Regarding Claims 3 and 11, these claims recite “the search includes changing the new search condition into a specific search condition.” The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the specific search condition is ultimately generated (i.e. determined or calculated).  It is noted 

Regarding Claims 7-8 and 15-16, these claims recite “a first value” and “a second value”. The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the first and/or second value is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how these values are generated raises questions whether applicant truly had possession of this feature at the time of filing.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 9, and 17, these claims recite “specify a plurality of evaluation values corresponding to a plurality of items respectively, in accordance with differences between a plurality of search conditions including the plurality of items.” The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “evaluation value”.  The specification does not disclose any meaningful structure explaining how one would generate an evaluation value rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  The Specification does not disclose “specifying” a plurality of evaluation values. Examiner notes that while the Specification discloses an evaluation value and an equation for the evaluation value, there is no disclosure of what the inputs/variables are that make up the equation. For example, it is unclear what a change score (Cscore) is/how it is calculated. When looking at Fig. 14, it is unclear what “L” is or “I” that are part of the equation. Additionally, it is unclear what is meant by “in accordance with the differences.” What is meant by differences? How are plurality of items included in the search conditions? Are they part of the search results of certain search conditions? What exactly is meant by an item, i.e., is it a number, product, general content, etc.? It is unclear how the items, search conditions, and differences are used to calculate a plurality of evaluation values? Claims 2-8 and 10-16 inherit the deficiency noted in claims 1 and 9.

Regarding Claims 1, 9, and 17, these claims recite “a search.” The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be performed during a “search”.  The specification does not disclose any meaningful structure/algorithm explaining how one would perform a search rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  The Specification discloses a search (see paragraphs [0051]-[0055], but does not disclose performing a 

Regarding Claims 2 and 10, these claims recite “in accordance with input order of the plurality of search conditions.” This limitation is vague and indefinite. It is unclear what is meant by “input order of the plurality of search conditions.” What is an input order? The specification does not define this term. How is the evaluation value calculated with the input order of the plurality of search conditions? Is it some sort of time calculation? Or is it some sort of ranking? For at least these reasons, these limitations are vague and indefinite.

Regarding Claims 3 and 11, these claims recite “the search includes changing the new search condition into a specific search condition.” The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “specific search condition”.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate a specific search condition rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  It is unclear what is meant by “changing.” What is different about the new search condition that used with the calculated plurality of evaluation values to perform a search in claim 1 compared to the specific search condition based on the plurality of evaluation values? Is there some sort of 

Regarding Claims 5 and 13, these claims are unclear. It is unclear what the differences are. What is meant by a difference? Is it how similar the first and second search conditions are? What are the variables in this? How is this difference calculated? For at least these reasons, this limitation is vague and indefinite.

Regarding Claims 6 and 14, these claims are unclear. It is vague and indefinite whether the update using other differences between other plurality of search conditions occurs before or after the search process. Does the other plurality of search conditions include the new search condition? What is meant by “other differences”? Does the update include the previous search conditions/differences? For at least these reasons, this limitation is vague and indefinite.

Regarding Claims 7 and 15, these claims recite a first value and a second value. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “first value” and “second value”.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate a “first value” or a “second value” rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  It is vague and indefinite what is meant by a first and second value. What are these values? Are they evaluation values? How are they calculated? Additionally, it is unclear what is meant by “a direction of change.” What does this term entail? The Specification does not define what is meant by using a direction of change to calculate the evaluation value. For at least these reasons, these claims are vague and indefinite.

Regarding Claims 8 and 16, these claims recite a first value and a second value. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “first value” and “second value”.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate a “first value” or a “second value” rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  It is vague and indefinite what is meant by a first and second value. What are these values? Are they evaluation values? How are they calculated? For at least these reasons, these claims are vague and indefinite.

Regarding Claim 18, this claim recites the term “relaxing” and “relaxed” with respect to the new search condition. The term "relaxing" in claim 18 is a relative term which renders the claim indefinite.  The term "relaxing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how something is “relaxed”. Are the amount of predetermined products or services changed in some way? For at least these reasons, this limitation is vague and indefinite.

The Examiner finds that because the claims are indefinite under 35 U.S.C. § 112(a)/(b), it is impossible to properly construe claim scope at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative claim 1 recites specifying a plurality of evaluation values, performing a search in response to receiving a new search condition, and outputting a result of the search process. The limitations of specifying a plurality of evaluation values, receiving a new search condition, performing a search, and outputting a result of the search process, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, such as the search device, memory, and processor. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim recites only the additional elements of a search device comprising a memory and processor – using a processor to perform all the specifying, performing a search, and outputting a result steps. The processor in the steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of specifying, calculating, receiving, searching, and outputting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The analysis above applies to all statutory categories of invention. Although literally invoking a method and CRM, independent claims 9 and 17 remain only broadly and generally defined, with the claimed functionality paralleling that of claim 1. As such, claims 9 and 17 are rejected for at least similar rationale as discussed above.
Dependent Claims 2-8 and 10-16 and 18 do not add “significantly more” to the abstract idea. The dependent claims merely recite more complexities descriptive of the abstract idea in further definition of the evaluation values and search process. Such complexities do not provide additional elements in addition to the abstract ideas themselves. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 17 is/are rejected under 35 U.S.C. 103 as being obvious over Yanagi et al. (US 2006/0195468) in view of Hirate (US 2014/0207773).

Regarding Claims 1, 9, and 17, Yanagi et al. discloses A search device comprising: a memory; and a processor coupled to the memory and the processor configured to (See at least paragraph [0160], [0162], [0183]) determining a plurality of evaluation values corresponding to a plurality of items respectively, in accordance with differences between a plurality of search conditions including conditions for each of the plurality of items (See at least paragraph [0263], Fig. 14 disclosing search result management table with evaluation values for various search conditions, [0330] disclosing similarity evaluation process between search information data is used to obtain evaluation value, [0348] disclosing looking at similarity between different interest vectors of separate search information, e.g., similarity looks at difference between searches, [0423], [0425], [0431]-[0433], [0683] disclosing high similarity can correlate to high evaluation value for searches for contents corresponding search keys, [0685], Fig. 30), in response to receiving a new search condition, perform a search based on both the new search condition and the evaluation value (See at least paragraph [0189], [0221], [0244] disclosing receiving search condition/term/keyword and performing a search, [036] disclosing using evaluation value during search process, [0384], [0424], [0427], [0429], [0432] provide contents matching user’s interest to a user accurately and at an appropriate time using separate search information having high evaluation value during search process, [0433], [0665]), and output a result of the search process (See at least paragraph [0189], [0209], [0245] all disclosing outputting search results).

However, Yanagi does not expressly provide for specifying a plurality of evaluation values, performing a search process for acquiring a predetermined number of services or products using the plurality of evaluation values. Hirate discloses specifying a plurality of evaluation values, performing a search process for acquiring a predetermined number of services or products using the plurality of evaluation values (Hirate: see at least paragraph [0025], [0076] disclosing using the multiple evaluation values for multiple items to provide a listing order of search results in response to a search, [0110], [0171], [0172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yanagi with using multiple evaluation values in the search process, as taught by Hirate, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including providing the most relevant results to the user based on various factors. See Hirate paragraph [0076].

Regarding Claims 2 and 10, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, the combination discloses wherein the plurality of evaluation values are specified in accordance with input order of the plurality of search conditions. (Yanagi: see at least paragraph [0093]-

Regarding Claims 3 and 11, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, Yanagi discloses wherein the search includes changing the new search condition into a specific search condition based on the plurality of evaluation values, and performing a search by using the specific search condition (Yanagi: see at least paragraph [0189], [0221], [0244] disclosing receiving search condition/term/keyword and performing a search, [036] disclosing using evaluation value during search process, [0384], [0424], [0427], [0429], [0432] provide contents matching user’s interest to a user accurately and at an appropriate time using separate search information having high evaluation value during search process, [0433], [0665]).

Regarding Claims 4 and 12, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, Hirate discloses wherein the plurality of search conditions is input by a first user (Hirate: see at least paragraph [0002] disclosing receiving search condition from user, [0022], [0024], [0064], [0066]-[0067] all disclosing user designating a search condition).

Regarding Claims 5 and 13, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, Yanagi discloses wherein the differences include a difference between a first search condition input first among the plurality of search conditions and a second search condition input next. (Yanagi: see at least paragraph [0106], [0330] disclosing search information management using search information to perform similarity evaluation process which is used to obtain evaluation value, [0348] disclosing looking at similarity between different interest vectors of separate search information 9e.g., similarity looks at difference between searches, [0423], [0425], [0431]-[0433], [0683] disclosing high 

Regarding Claims 6 and 14, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, Yanagi discloses wherein the processor is configured to update the plurality of evaluation values in accordance with other differences between other plurality of search conditions. (Yanagi: see at least paragraph [0626], [0628]-[0631], [0634] all disclosing updating of evaluation values).

Regarding Claims 7 and 15, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, Hirate discloses wherein the plurality of items includes a price item, and the plurality of evaluation values are specified in accordance with a difference expressed by a direction of change in a second value of the price item included in a second search condition input after a first search condition among the plurality of search conditions as compared with a first value of the price item included in the first search condition (Hirate: see at least paragraph [0002] disclosing categories can include price ranges, [0025] disclosing evaluation value based on category information and ranking/ordering search results based on that information, [0076] disclosing price information displayed in search results as part of relevant product information and listing score as value indicating an evaluation determined for relevant product information).

Regarding Claims 8 and 16, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, Hirate discloses wherein the plurality of items includes a region item, and the differences include a difference expressed by at least one of larger, smaller, and different determined by a second value of the region item included in a second search condition input after a first search condition among the plurality of search conditions as compared with a first value of the region item included in the first search condition (Hirate: see at least paragraph [0002] disclosing category includes region, [0005] disclosing higher degree of relevance with specific search condition compared to another, [0025], [0075], [0076], [0079] disclosing higher degree of relevance, [0083], [0087], [0204]). 

Claims 18 is/are rejected under 35 U.S.C. 103 as being obvious over Yanagi et al. (US 2006/0195468) in view of Hirate (US 2014/0207773), and further in view of ABE (US 2016/0246851).
Regarding Claim 18, Yanagi and Hirate teach or suggest all of the limitations of claim 1. However, neither Yangai nor Hirate expressly provide for wherein the predetermined number is 1, the search includes: relaxing, there is no the predetermined number of services or products matching the new search condition, the new search condition based on specified plurality of evaluation values, and acquiring the predetermined number of service or a product matching the relaxed new search condition.
ABE discloses wherein the predetermined number is 1, the search includes: relaxing, there is no the predetermined number of services or products matching the new search condition, the new search condition based on specified plurality of evaluation values, and acquiring the predetermined number of service or a product matching the relaxed new search condition (ABE: see at least Abstract, paragraph [0005] disclosing changing a search range to get a certain number of search results (Examiner notes that the original range/threshold could be any value including one), [0045] disclosing limit on volume of search output, [0051], [0096], [0119], [0202]-[0205] disclosing altering various query data to adjust output limit results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yanagi/Hirate with using relaxed search conditions, as taught by ABE, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684